ACCEPTED
                                                                                           03-13-00013-CR
                                                                                                  4555346
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      3/18/2015 6:04:22 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK


                                  March 18, 2015
                                                                      FILED IN
Mr. Jeffrey D. Kyle,                         Ms. Giselle Horton3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
Clerk                                        Assistant County Attorney
                                                               3/18/2015 6:04:22 PM
Court of Appeals for the Third District      Travis County, TexasJEFFREY D. KYLE
P.O. Box 12547                               P.O. Box 1748             Clerk
Austin, TX 78711-2547                        Austin, TX 78767
(512) 463-1733                               *delivered via email*

The Honorable Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, TX 78711
*delivered via e-mail*

      Re: Cause No.: 03-13-00013-CR; Trial Court No. C-1-CR-12-214313,
      Jerry Anderson v. State of Texas

Dear Mr. Kyle,

This letter is to certify that I sent Jerry Anderson a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68, sent certified mail, return receipt
requested, to the defendant at his last known address. A copy of the return receipt
is included.

Sincerely yours,


/s/ Lisa Marie Mims
Lisa Marie Mims
P.O. Box 141218
Austin, TX 78714-1218
Tel. (512) 417-8357
Fax: (512) 532-6683
lisamariemims@gmail.com
ru
.::r-
m
m
M
I"-
                                                                    US E
M                            Postage    $            $0.91         0125
...D
                    Certified Fee
ru                                                   $3.30         03     Postmark
Cl          Return Receipt Fee
Cl                                                                          Here
Cl
        (Endorsement Required)                      i2~0
         Restricted Delivery Fee
Cl      (Endorsement Required)                       $0.00                 "
ru
M
ru
         Total Postage & Fees           $            $6.91       03/17/2015
.::r-   Sent To     ~


8       Sfreef&APf.-"iro.:~0t---            -----------~--=--L---------*TG-------------
I"-     ~.':~~_~~~_~~          k.:::::)_l~ f~.\~L_. _~~(-----.                            _
        City, State, ZIP+4         •         -.'                                I
                                   l,              ,-.       ,
                    :   ..
                                                                           I·
                                                                                              \